              Case 1:19-cv-10023-KPF Document 210 Filed 08/06/20 Page 1 of 1




    1(212) 318-6626
    jamesbliss@paulhastings.com


    August 5, 2020




                                                                       MEMO ENDORSED
    VIA ECF AND ELECTRONIC MAIL

    The Honorable Katherine Polk Failla
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

    Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
            (S.D.N.Y.)

    Dear Judge Failla:

    We write regarding the Court’s July 29, 2020 order scheduling oral argument in this matter for September
    22, 2020.

    Unfortunately, counsel who will be arguing for PDV Holding has a long-scheduled argument before the
    D.C. Circuit on that date, and counsel for PDVSA and PDVSA Petróleo have a long-scheduled mediation
    the next day.

    Plaintiffs respectfully request that oral argument be rescheduled for September 25, September 29, or
    September 30, whichever is the earliest convenient date for the Court. If none of these dates is
    convenient for the Court, the parties will promptly confer and propose other alternative dates.

    The Trustee and the Collateral Agent consent to this request and respectfully join plaintiffs’ request that
    oral argument be rescheduled for the earliest date that is convenient for the Court.


    Respectful ,
    Respectfully,



    James R. Bliss
    of PAUL HASTINGS LLP

    cc: Counsel of record

Application GRANTED. Oral argument is ADJOURNED to September 25, 2020, at
2:00 p.m. The Court will provide instructions for remote access to the
argument as the date approaches.

Dated:      August 6, 2020                                     SO ORDERED.
            New York, New York




                                                               HON. KATHERINE POLK FAILLA
                                                               UNITED STATES DISTRICT JUDGE
